953 F.2d 687
293 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re FIRST INTERSTATE BANK OF RIVERTON, N.A., Petitioner.
No. 91-5344.
United States Court of Appeals, District of Columbia Circuit.
Jan. 16, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the petition for writ of mandamus and the memorandum in support thereof, it is


2
ORDERED that the petition for writ of mandamus be denied.   This court lacks jurisdiction to review the district court's transfer order because the record was physically transferred to the United States District Court for the District of Wyoming on October 1, 1991, before the petition was filed.   See Starnes v. McGuire, 512 F.2d 918, 924 (D.C.Cir.1974) (en banc).